COXE, Circuit Judge.
This is an appeal from a judgment of the District Court for the Northern District of New York (179 Fed. 995), finding that the appellant is a Chinese laborer unlawfully in the United States and directing that he he deported to the Empire of China.
The appellant resisted deportation upon the ground that he was born in the United States. He was sworn before the commissioner and produced as witnesses two other Chinese persons, who gave testimony tending to show that he was born in San Erancisco, his father and mother being, respectively, Jew Hing and Ei She. In answer to this testimony the United States offered in evidence a statement made by the appellant to Inspect'd- Wiley, through a Chinese interpreter, in which the appellant states, inter alia, as follows:
“I am 31 years old. I came to the United States about 15 years ago. 1 entered at the port of San Francisco. My home village in China is Low Village, Sun Woey' District. I was born in San Francisco, and lived there 15 years. J forget where I was bom in San Francisco. I don’t remember where I was living during the 15 years. T do not remember the names of any streets in San Francisco. My father’s name is Chu Ngoon May; my mother’s name is Lnm She.”
There is much more to the same effect.
This testimony is inconsistent with the testimony given before the commissioner. Both cannot be true. The contradictions as to the names of his parents, the date of his birth and other improbable statements discredit his testimony and the commissioner was justified in disregarding it. The testimony in its most favorable aspect for the appellant presents a conflict. The commissioner saw and heard the witnesses and was much better qualified than an appellate court to determine their credibility. Elis decision on the facts should not be disturbed.
In the case of Chin Bak Kan, 186 U. S. 193, at page 201, 22 Sup. Ct. 891, at page 895, 46 L. Ed. 1121, the court says:
“We are of tlie opinion that we cannot properly re-examine the facts already determined by two judgments below.”
The judgment of the District Court is affirmed.